Order entered March 1, 2021




                                       In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                No. 05-20-00970-CV

                            KESHA TERRY, Appellant

                                          V.

                   ROSEMARY INCENCIO, ET AL., Appellees

                  On Appeal from the 68th Judicial District Court
                              Dallas County, Texas
                       Trial Court Cause No. DC-18-10849

                                       ORDER

         We REINSTATE this appeal.

         By order dated January 5, 2021, we abated this appeal and ordered the trial

court to conduct a hearing and make written findings as to whether hearings were

conducted on eight specified dates and, if so, whether a record was made of those

hearings. A supplemental clerk’s record with the trial court’s findings has been

filed.
      The trial court found that hearings on the following four dates were

recorded: (1) March 11, 2019; (2) June 15, 2020; (3) October 12, 2020; and (4)

November 9, 2020. The reporter’s records from these four hearings have been

filed. The case was set for hearings on the motions docket on February 25, 2019,

March 29, 2019, May 13, 2019, May 17, 2019, and June 17, 2019. These hearings

were cancelled and no record was taken. On April 29, 2019, the case was set on

the dismissal docket. The trial court granted a default judgment on that date. No

record of the proceeding was made. The trial court noted in its findings that it is

the regular practice to not have a record of dismissal docket proceedings unless

requested by a party.

      We ADOPT the trial court’s findings.

      The appellate record is now complete. Accordingly, appellant shall file her

brief on the merits within thirty days of the date of this order.

                                              /s/    ERIN A. NOWELL
                                                     JUSTICE